Citation Nr: 1439028	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  10-12 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the service-connected anterior cruciate ligament repair and degenerative joint disease ("right knee disability") prior to November 7, 2008, and from January 1, 2009.

2.  Entitlement to a compensable rating prior to February 26, 2009, and in excess of 10 percent from February 26, 2009, for the service-connected right knee instability. 

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to August 1982.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran presented testimony before the Board in March 2013; the transcript is associated with the virtual record.

The matter was previously before the Board in September 2013, wherein the Board remanded the matter for further development and adjudication.  In February 2014, the RO assigned a 100 percent temporary total rating based on surgical treatment necessitating convalescence from November 7, 2008.  A 10 percent rating was assigned as of January 1, 2009.  The same decision also awarded a separate 10 percent rating for right knee instability effective February 26, 2009.  The additional rating then became part of the appeal and his claims remained in controversy.  38 C.F.R. §§ 4.7, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998); VAOPGCPREC 9-04 (September 17, 2004): AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, it follows that his claims remain in controversy as less than the maximum benefits available have been awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  
The Board acknowledges that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  The Veteran has raised a claim for TDIU.  See Appellant's Post Remand Brief dated July 23, 2014.  

For reasons discussed in greater detail below, the claim for TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Prior to November 7, 2008, the service-connected right knee disability did not limit flexion to 30 degrees, nor did it limit extension to 5 degrees.

2.  From January 1, 2009, the service-connected right knee disability did not limit flexion to 30 degrees, nor did it limit extension to 5 degrees.
 
3.  The first objective medical evidence of right knee instability was dated February 26, 2009; it has been shown to be no more than mild in nature; there has been no evidence of recurrent subluxation.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to November 7, 2008, and from January 1, 2009, for the service-connected right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2013).  

2.  The criteria for a compensable rating prior to February 26, 2009, and in excess of 10 percent thereafter for the service-connected right knee instability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre- adjudication notice by letter dated in January 2008, which included notice pursuant to the Dingess decision.  

VA also has a duty to assist the Veteran in the development of the claim.  VA has obtained service treatment and personnel records, assisted the Veteran in obtaining evidence, provided the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony before the Board, the transcript of which has been obtained.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.
II. Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  

Additionally, if the knee condition involves arthritis, the knee disability may be rated under provisions for evaluating arthritis.  Arthritis due to trauma is rated as degenerative arthritis according to Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Relevant criteria, under applicable Diagnostic Codes are as follows:

A 60 percent evaluation may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  A 50 percent evaluation may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 40 percent evaluation may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 30 percent evaluation may be assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; Diagnostic Code 5256.

For other knee impairment, recurrent subluxation or lateral instability of the knee, a severe case is to be rated 30 percent disabling; a moderate case is to be rated 20 percent disabling.  For a slight case a 10 percent rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Limitation of flexion of the leg to 60 degrees warrants a 0 percent rating.  When flexion is limited to 45 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where flexion is limited to 30 degrees.  A 30 percent rating is appropriate where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 0 percent rating.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is appropriate where extension is limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is appropriate where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle disability may be assigned a 10 percent evaluation.  Impairment of a tibia and fibula with moderate knee or ankle disability may be assigned a 20 percent evaluation; impairment of a tibia and fibula with marked knee or ankle disability may be assigned a 30 percent evaluation and nonunion with loose motion requiring a brace or malunion may be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; Diagnostic Code 5262.

According to VA standards, normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 (degenerative arthritis) does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's service connected right knee disability was assigned a 10 percent rating prior to November 7, 2008, under Diagnostic Code 5257 for instability.  In February 2014, the RO assigned a temporary total rating based on surgical treatment necessitating convalescence from November 7, 2008.  The disability was recharacterized and a 10 percent rating was assigned as of January 1, 2009, for right knee arthritis under Diagnostic Codes 5003 and 5260.  The same decision also awarded a separate 10 percent rating for right knee instability (under Diagnostic Code 5257) effective February 26, 2009.  The additional ratings then became part of the appeal and his claims remained in controversy.  38 C.F.R. §§ 4.7, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998); VAOPGCPREC 9-04 (September 17, 2004): AB, supra.  

In order to afford the Veteran the broadest scope of review, and to ensure that each separate disability involving the right knee is evaluated properly, the Board shall consider the service-connected symptomatology involving the knee under each and every applicable Diagnostic Code that provides rating criteria for evaluating knee disabilities. 
      
The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the Veteran's claims in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the right knee disability does not warrant a rating in excess of the currently assigned 10 percent prior to November 7, 2008, and from January 1, 2009, for arthritis or a compensable rating prior to February 26, 2009, or in excess of 10 percent thereafter, for instability under any Diagnostic Code applicable for rating knee disorders, or any combination thereof.  38 C.F.R. § 4.7. 

In rating the Veteran's right knee disability, the Board notes that there is radiographic evidence of arthritis of the knee.  Under Diagnostic Codes 5003 and 5010, traumatic/degenerative arthritis established by x-ray findings is rated according to limitation of motion for the joint or joints involved.  The criteria for rating extension and flexion of the knee are found at Diagnostic Codes 5260 and 5261, and detailed above.  

Prior to November 7, 2008, a review of the evidence shows that flexion has been at worse limited to 90 degrees in November 2008, just prior to his surgery on November 7, 2008.  Otherwise VA outpatient treatment records dated in December 2006 and March 2008 document flexion to 130 degrees and upon VA examination in December 2006 flexion was to 135 degrees.  This does not meet the criteria established for a 20 percent rating under Diagnostic Code 5260 prior to November 7, 2008, which would require flexion limited to 30 degrees.  Extension was repeatedly full, to include upon examination in December 2006.  These findings do not meet the criteria established for even a noncompensable rating under Diagnostic Code 5261, which requires extension limited to 5 degrees.  38 C.F.R. § 4.71a.  Thus, the criteria do not provide for a rating in excess of 10 percent for limited flexion or an additional separate rating based on actual limitation of extension prior to November 7, 2008.  

As previously indicated, prior to November 7, 2008, the right knee disability was rated under Diagnostic Code 5257; however, instability was not shown in the record until February 2009.  Even at that, it was no more than mild, if at all present.  Notably, the right knee was stable on VA examination in December 2006 and in outpatient treatment records dated prior to November 7, 2008.  Instability will be discussed in more detail below.

From January 1, 2009, flexion has been at worse limited to 110 degrees upon VA examination in January 2014.  Previously, flexion was 121 degrees upon VA examination in April 2009 and 120 degrees upon VA examination in April 2012. This does not meet the criteria established for a 20 percent rating under Diagnostic Code 5260 from January 1, 2009, which would require flexion limited to 30 degrees.  Extension was repeatedly full, to include upon VA examinations in 2009, 2012, and 2014.  These findings do not meet the criteria established for a noncompensable rating under Diagnostic Code 5261, which requires extension limited to 5 degrees.  38 C.F.R. § 4.71a.  Thus, the criteria do not provide for a rating in excess of 10 percent for limited flexion or an additional separate rating based on actual limitation of extension from January 1, 2009.  

The Board has noted the Veteran's complaints of pain experienced in his right knee and thus, considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, even with painful motion during VA examination in December 2006 and April 2009, the Veteran was able to perform flexion to 135 degrees and 121 degrees respectively.  On VA examination in April 2012 he also had painful flexion, but was able to perform flexion to 120 degrees.  There was no change on repetitive testing.  Though there was functional loss due to painful movement, there was no additional functional loss of range of motion in degrees.  Finally, on VA examination he was able to flex his knee to 110 degrees despite complaints of pain.  There was no change on repetitive testing.  He did have functional loss due to pain, weakness, and fatigue, but again there was no additional functional loss of range of motion in degrees.  The examiner specifically noted that it would be speculative to opine as to whether there would be additional functional loss during flare-ups.  The complaints of pain are clearly accounted for in the 10 percent rating prior to November 7, 2008, and from January 1, 2009, as the Veteran's limitation of flexion and extension did not even meet the criteria for even a noncompensable rating under these code sections.  38 C.F.R. § 4.71a.  

Turning next to disability due to instability, the Board finds that despite the Veteran's subjective complaints of right knee instability, the medical records are devoid of objective findings of instability of the right knee prior to February 26, 2009.  Even treatment records dated on that date reveal there was "some laxity in valgus stress at full extension."  Otherwise, there was no significant excursion on anterior or posterior drawer tests.  VA examinations dated in 2006, 2009, 2012, and 2014 show the Veteran's right knee was stable.  The Veteran repeatedly denied recurrent dislocation or subluxation.  Accordingly, there is no basis for providing a separate compensable evaluation based on instability under Diagnostic Code 5257 for recurrent subluxation or lateral instability prior to February 26, 2009.  38 C.F.R. §  4.71a.   From February 26, 2009, the Veteran's lateral instability has been shown to be no more than mildly disabling.  In fact, it is nonexistent in the current objective medical record; consequently, there has been no evidence of moderate instability to warrant a 20 percent rating.  

The Board has noted the Veteran's complaints of pain experienced in his right knee and thus, has once again considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, 
38 C.F.R. §§ 4.40 and 4.45, with respect to pain, are inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 12 (1996).  

The Board has also considered other potentially applicable diagnostic codes that provide for the assignment of higher evaluations for the Veteran's right knee disability.  After review, however, the Board observes that no other code provisions can be applied for a higher rating based on the evidence of record.  There was no evidence of ankylosis of the right knee (Diagnostic Code 5256), dislocated or removal of symptomatic semilunar cartilage (Diagnostic Codes 5258, 5259) or impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  38 C.F.R. § 4.71a.

"Staged" ratings, other than what is already in effect, are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Hart, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected right knee disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the service-connected right knee has not caused frequent periods of hospitalization (last surgery was in November 2008).  The criteria contemplate a higher rating based on pain and range of motion; however, there has been no evidence of compensable limitation of flexion or extension.  There has also been no evidence of moderate instability of the right knee to warrant a higher rating under the applicable criteria.  See Diagnostic Codes 5257, 5260, 5261.  The Board has found that the rating criteria used to evaluate the Veteran's service-connected right knee disability reasonably describe his disability level and symptomatology.  

Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an evaluation in excess of 10 percent for the service-connected right knee disability prior to November 7, 2008, and from January 1, 2009 is denied.

Entitlement to a compensable rating prior to February 26, 2009, and in excess of 10 percent from February 26, 2009, for the service-connected right knee instability is denied. 





REMAND

A claim for a TDIU is deemed to have been submitted as part of any claim for an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447   (2009).  The Veteran argued in his July 2014 Brief that he was no longer able to perform his previous employment as a painter necessitating him to seek vocational rehabilitation and new employment as an electronic technician.  The Veteran claims that his right knee disability currently causes decreased ability in timely completing tasks and an inability to compete with peers in the same position.  Consequently, the issue of entitlement to a TDIU has been raised.  

The record with respect to the issue of TDIU appears incomplete.  The Veteran's vocational rehabilitation records have not been associated with the virtual record.  Such must be obtained upon Remand. 38 C.F.R. § 3.159(c)(2).

In light of the missing records, the VA examination reports of record are inadequate for addressing whether the Veteran's service-connected right knee disability renders the Veteran unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 U.S.C.A. § 5103A.  The matter is remanded for a new VA examination.  The examiner is asked to address the specific questions set forth in the numbered paragraphs below. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete vocational rehabilitation folder.  All requests for records and their responses must be associated with the virtual record.

2.  Schedule the Veteran for VA examination.  The Veteran must be examined by an appropriate physician to assess the cumulative effect that his service connected right knee disability would be expected to have on employability.  Based on review of the record, the examiner should provide opinions responding to the following:

a) Please discuss whether there are any  functional limitations associated with, and expected effect on employment resulting from the Veteran's service connected right knee disability.  (i) In answering the question, the examiner must be informed that the Veteran worked as painter prior to his current employment as an electronic technician.  (ii) The examiner must elicit a response as to the Veteran's job responsibilities, as well as duties performed.  (iii) The examiner must elicit a response as to whether the Veteran's service connected right knee disability affected his work performance, and if so, a description of the impact.  (iv) The examiner must address the Veteran's current complaints pertaining to his knee, in determining whether there is an expected effect on employment, to include the Veteran's comments that he is unable to complete tasks in a timely manner and is unable to compete with peers in the same position.

b) Thereafter, please identify any/all types of physical or sedentary employment that would remain feasible, despite the service-connected right knee disability, given the Veteran's level of education and work history and offer an opinion as to whether it is at least as likely as not that the Veteran's service connected right knee disability causes him to be unable to obtain and retain substantially gainful employment.  

The examiner must explain the rationale for all opinions.

3.  The RO should arrange for any further development suggested by the results of that sought above.  The RO should then re-adjudicate the claim on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


